DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ooishi (US 2008/0198403 A1). 
Re Claim 1, 9-10, Ooishi teaches a data processing apparatus comprising: 
a setting section that sets information related to a purpose of collecting data from an apparatus group consisting of a plurality of apparatuses; (Ooishi; FIG. 1-5; ¶ [0018]-[0036]; The embodiment(s) detail data collection from a group of MFP devices.) 
a recognition section that recognizes a non-registered apparatus which performs bidirectional communication and is not yet registered as a data collection target; and (Ooishi; FIG. 1-5; ¶ [0018]-[0036]; The embodiment(s) discloses a comparable procedure in which non-registered devices are recognized and registered.) 
an apparatus management section that registers the non-registered apparatus in a case where data conforming with the purpose set by the setting section is collected from the non-registered apparatus recognized by the recognition section. (Ooishi; FIG. 1-5; ¶ [0018]-[0036]; The embodiment(s) registration of a non-registered device by a controller/management.) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooishi (US 2008/0198403 A1) and further in view of TSUJIMOTO SHOHEI (JP 2017-62681 A). 
Re Claim 2, Ooishi discloses the data processing apparatus according to claim 1, yet does not explicitly suggest wherein the apparatus management section checks whether or not the data is collected from the non-registered apparatus and registers only the non-registered apparatus from which the data is collected.  
However, in analogous art, TSUJIMOTO SHOHEI teaches wherein the apparatus management section checks whether or not the data is collected from the non-registered apparatus and registers only the non-registered apparatus from which the data is collected. (TSUJIMOTO SHOHEI; FIG. 1-7; Page(s) 2-8; The embodiment(s) detail comparable methodology that detail the collection of data of registered and non-registered devices.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi in view of TSUJIMOTO SHOHEI to collect data for the reasons of registering and sharing data between a server and device. (TSUJIMOTO SHOHEI Abstract) 

Re Claim 3, Ooishi-TSUJIMOTO SHOHEI discloses the data processing apparatus according to claim 2, wherein the apparatus management section decides a communication protocol related to the collection of the data depending on a type of the non-registered apparatus and collects the data in accordance with the decided communication protocol. (TSUJIMOTO SHOHEI; FIG. 1-7; Page(s) 2-8; The embodiment(s) detail comparable methodology that detail the collection of data of registered and non-registered devices.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi in view of TSUJIMOTO SHOHEI to collect data for the reasons of registering and sharing data between a server and device. (TSUJIMOTO SHOHEI Abstract) 

Re Claim 4, Ooishi-TSUJIMOTO SHOHEI discloses the data processing apparatus according to claim 3, further comprising: 
a storage section that stores protocol information indicating a correspondence relationship between the type of non-registered apparatus and a type of the communication protocol, (TSUJIMOTO SHOHEI; FIG. 1-7; Page(s) 2-8; The system stores protocol and device information.) 
wherein the apparatus management section decides the communication protocol corresponding to the non-registered apparatus using the protocol information stored in the storage section. (TSUJIMOTO SHOHEI; FIG. 1-7; Page(s) 2-8; The embodiment(s) detail comparable methodology that detail the collection of data of registered and non-registered devices.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi in view of TSUJIMOTO SHOHEI to collect data for the reasons of registering and sharing data between a server and device. (TSUJIMOTO SHOHEI Abstract) 

Re Claim 5, Ooishi-TSUJIMOTO SHOHEI discloses the data processing apparatus according to claim 4, wherein the protocol information further includes obtaining location information indicating an obtaining location of protocol usage data for using the communication protocol, and (TSUJIMOTO SHOHEI; FIG. 1-7; Page(s) 2-8; The embodiment(s) detail location and protocol based information.) 
in a case where the communication protocol to be used in the collection of the data is not available, the apparatus management section obtains the protocol usage data from the obtaining location indicated by the obtaining location information. (TSUJIMOTO SHOHEI; FIG. 1-7; Page(s) 2-8; The embodiment(s) detail protocol and location information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi in view of TSUJIMOTO SHOHEI to collect data for the reasons of registering and sharing data between a server and device. (TSUJIMOTO SHOHEI Abstract) 

Re Claim 6, Ooishi-TSUJIMOTO SHOHEI discloses the data processing apparatus according to claim 3, further comprising: 
a storage section that stores a registered apparatus list including apparatus information for identifying or classifying the non-registered apparatus registered by the apparatus management section, (TSUJIMOTO SHOHEI; FIG. 1-7; Page(s) 2-8; The embodiment(s) discloses registering devices and storing the information.) 
wherein the apparatus management section registers the non-registered apparatus as the data collection target by adding the communication protocol used in the collection of the data to the registered apparatus list in association with the apparatus information. (TSUJIMOTO SHOHEI; FIG. 1-7; Page(s) 2-8; The embodiment(s) discloses registering devices and storing the information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi in view of TSUJIMOTO SHOHEI to collect data for the reasons of registering and sharing data between a server and device. (TSUJIMOTO SHOHEI Abstract) 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ooishi (US 2008/0198403 A1) and further in view of Hosotsubo (US 2014/0211256 A1). 
Re Claim 7, Ooishi discloses the data processing apparatus according to claim 1, yet does not explicitly suggest wherein the setting section sets an analysis logic that outputs an analysis result corresponding to the purpose from collected data.  
However, in analogous art, Hosotsubo teaches wherein the setting section sets an analysis logic that outputs an analysis result corresponding to the purpose from collected data. (Hosotsubo; FIG. 1, 5-8; ¶ [0084]-[0096]; The embodiment(s) detail data analysis and data output of printer information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi in view of Hosotsubo to collect data for the reasons of providing a server with print log analysis of data. (Hosotsubo Abstract) 

Re Claim 8, Ooishi-Hosotsubo discloses the data processing apparatus according to claim 7, further comprising: an analysis section that performs an analysis process on the data in accordance with one or a plurality of the analysis logics set by the setting section. (Hosotsubo; FIG. 1, 5-8; ¶ [0084]-[0096]; The embodiment(s) detail data analysis and data output of printer information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ooishi in view of Hosotsubo to collect data for the reasons of providing a server with print log analysis of data. (Hosotsubo Abstract) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443